Birdsong, Judge.
Our judgment in Bowers v. State, 159 Ga. App. 257 (283 SE2d 53) wherein we held that a worthless check issued in payment for services rendered over two months after those services had been completed was for a present consideration where the check was issued in response to the first billing for those services, has been reversed by the Supreme Court (Bowers v. State, 248 Ga. 714 (285 SE2d 702)). *240Inasmuch as the evidence did not foreclose that the worthless check was issued for a past consideration, the evidence was not sufficient to support a conviction under Ga. L. 1968, pp. 1249,1288; 1975, pp. 482, 483; 1977, pp. 1266,1267 (Code Ann. § 26-1704 (a)). The conviction and judgment are reversed in conformity with the judgment of the Supreme Court.
Decided February 11, 1982.
Patrick J. Rice, David B. Bell, for appellant.
Sam B. Sibley, Jr., District Attorney, William H. Lumpkin, Charles R. Sheppard, Assistant District Attorneys, for appellee.

Judgment reversed.


Shulman, P. J, and Sognier, J., concur.